Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5575147 (Nikkanen) in view of US 3481427 (Dobbs) and US 2013/0251510 (Runyan).
Regarding claim 1-2, Nikkanen teaches a thrust reverser door comprising: a backskin comprising an interior surface and an exterior loft surface (Fig 2; thrust reverser door 36 with backskin 64 having an interior surface facing inwardly and an exterior surface facing outwardly); a cover plate comprising cover plate body have a first side and a second side opposite the first side (cover plate 62 having first side facing inwardly and second side facing outwardly); and a grid structure mounted to the second side of the cover plate body and the interior surface of the backskin (grid structure 66 mounted to second side of 62 and interior surface of 64; see col 3 ll. 1-8, Fig 3; honeycomb 66 is a grid), the grid structure defined by a plurality of ribs; wherein the grid structure comprises a plurality of nodes formed at interfaces between intersecting ribs of the plurality of ribs (see annotated figure below; “ribs” are the straight walls of the honeycomb; “nodes” are the intersections of the walls).

    PNG
    media_image1.png
    353
    386
    media_image1.png
    Greyscale

However, even if Nikkanen was not construed as teaching a grid structure mounted to the second side of the cover plate body and the interior surface of the backskin or the grid structure defined by a plurality of ribs; wherein the grid structure comprises a plurality of nodes formed at interfaces between intersecting ribs of the plurality of ribs, Dobbs teaches an acoustical panel comprising a grid structure mounted to the second side of the cover plate body and the interior surface of the backskin, wherein the grid structure has an orthogrid configuration (col 3 ll. 26-52, Fig 3; grid structure 48, 62 mounted to second side of cover plate body 46 and interior surface of backskin 50; grid 48, 62 forms a rectangular/square orthogrid configuration) and the grid structure defined by a plurality of ribs; wherein the grid structure comprises a plurality of nodes formed at interfaces between intersecting ribs of the plurality of ribs (annotated below). It would have been obvious to one of ordinary skill in the art at the time of filing to make the grid structure of Nikkannen mounted to the second side of the cover plate body and the interior surface of the backskin and formed as an orthogrid configuration in order to provide optimum sound absorbing efficiency, as taught by Dobbs (col 2 ll. 1-37). It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the grid structure mounted to the second side of the cover plate body and the interior surface of the backskin and formed as an orthogrid configuration yields predictable results.

    PNG
    media_image2.png
    351
    639
    media_image2.png
    Greyscale

	Nikkanen in view of Dobbs fails to teach the grid structure is welded to the interior surface of the backskin at the plurality of nodes. However, Runyan teaches an acoustical wall structure comprising face sheets and a core (para 26-28), wherein the core has a grid and is welded to the sheets at the plurality of nodes (Fig 7-8, para 52-54; in Fig 8, weld nuggets 810 form a rectangular pattern including along the sides of the ribs and at the nodes/corners). It would have been obvious to one of ordinary skill in the art at the time of filing to weld the grid structure of Nikkanen in view of Dobbs to the interior surface of the backskin at the plurality of nodes, as taught by Runyan. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, welding at the plurality of nodes yields predictable results (structural connection at a specific point).
Regarding claim 4-5, Nikkanen in view of Dobbs and Runyan teaches the grid structure is formed on the second side of the cover plate body and wherein the grid structure has a first grid side in contact with the second side of the cover plate body and a second grid side opposite the first grid side, the second grid side of the grid structure having a shape conforming to a corresponding shape of the interior surface of the backskin (in Nikkanen in view of Dobbs, the grid structure is attached to, and formed integrally with, both the second side of the cover plate body and the interior surface of the backskin; thus, the grid structure is formed on and in contact with the second side of the cover plate body and conforms to the shape of the interior surface of the backskin as shown in Fig 2 of Nikkanen; the first grid side is the side contacting cover plate body 62 and the second grid side is the side contacting backskin 64); the grid structure is formed on the interior surface of the backskin and wherein the grid structure has a first grid side in contact with the interior surface of the backskin and a second grid side opposite the first grid side, the second grid side of the grid structure having a shape conforming to a corresponding shape of the second side of the cover plate body (in Nikkanen in view of Dobbs, the grid structure is attached to, and formed integrally with, both the second side of the cover plate body and the interior surface of the backskin; thus, the grid structure is formed on and in contact with the interior surface of the backskin and conforms to the shape of the second side of the cover plate body as shown in Fig 2 of Nikkanen; the second grid side is the side contacting cover plate body 62 and the first grid side is the side contacting backskin 64).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5575147 (Nikkanen) in view of US 3481427 (Dobbs) and US 2013/0251510 (Runyan), and further in view of US 2017/0022903 (Nesbitt).
Regarding claim 3, Nikkanen in view of Dobbs and Runyan is silent as to the grid structure having an isogrid configuration. However, Nesbitt teaches that sound attenuating structures may comprise many different shapes, including an isogrid configuration as a substitute for a rectangular/orthogrid configuration (Fig 4D-4G, para 29). It would have been obvious to one of ordinary skill in the art at the time of filing to substitute an isogrid configuration in for the orthogrid configuration of Nikkanen in view of Dobbs and Runyan, as taught by Nesbitt. It is further noted that a simple substitution of one known element (in this case, an isogrid configuration) for another (in this case, an orthogrid configuration) to obtain predictable results (in this case, sound attenuation) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B.

Claim 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5575147 (Nikkanen) in view of US 2019/0061276 (Gurney), US 2017/0022903 (Nesbitt), and US 2013/0251510 (Runyan).
Regarding claim 1-3, Nikkanen teaches a thrust reverser door comprising: a backskin comprising an interior surface and an exterior loft surface (Fig 2; thrust reverser door 36 with backskin 64 having an interior surface facing inwardly and an exterior surface facing outwardly); a cover plate comprising cover plate body have a first side and a second side opposite the first side (cover plate 62 having first side facing inwardly and second side facing outwardly); and a grid structure mounted to the second side of the cover plate body and the interior surface of the backskin (grid structure 66 mounted to second side of 62 and interior surface of 64; see col 3 ll. 1-8, Fig 3; honeycomb 66 is a grid) the grid structure defined by a plurality of ribs; wherein the grid structure comprises a plurality of nodes formed at interfaces between intersecting ribs of the plurality of ribs (see annotated figure below; “ribs” are the straight walls of the honeycomb; “nodes” are the intersections of the walls).

    PNG
    media_image1.png
    353
    386
    media_image1.png
    Greyscale

However, even if Nikkanen was not construed as teaching a grid structure mounted to the second side of the cover plate body and the interior surface of the backskin, Gurney teaches an acoustical panel comprising a grid structure mounted to the second side of the cover plate body and the interior surface of the backskin, wherein the grid structure has an orthogrid configuration (Fig 1-4, para 44; grid structure/core 26 is connected/mounts to both the cover plate body and backskin 22 and 24). Nesbitt teaches that sound attenuating structures may comprise many different shapes, including an orthogrid configuration or an isogrid configuration, and the grid structure defined by a plurality of ribs; wherein the grid structure comprises a plurality of nodes formed at interfaces between intersecting ribs of the plurality of ribs (Fig 4D-4G, para 29; rectangular arrangement is an orthogrid; triangular arrangement is an isogrid; ribs are the sidewalls of the rectangles or triangles; nodes are the corners of the rectangles or triangles). It would have been obvious to one of ordinary skill in the art at the time of filing to make the grid structure of Nikkannen mounted to the second side of the cover plate body and the interior surface of the backskin and formed as either an orthogrid configuration or an isogrid configuration in order to provide optimum sound absorbing efficiency, as taught by Gurney and Nesbitt. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the grid structure mounted to the second side of the cover plate body and the interior surface of the backskin and formed as an orthogrid configuration or an isogrid configuration yields predictable results. It is further noted that a simple substitution of one known element (in this case, an isogrid configuration) for another (in this case, an orthogrid configuration) to obtain predictable results (in this case, sound attenuation) was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1396, MPEP 2141 III B.
Nikkanen in view of Gurney and Nesbitt as discussed thus far fails to teach the grid structure is welded to the interior surface of the backskin at the plurality of nodes. However, Gurney teaches the grid structure is welded to the backskin (para 44 of Gurney; grid structure/core 26 is welded to first skin and second skin) and Runyan teaches an acoustical wall structure comprising face sheets and a core (para 26-28), wherein the core has a grid and is welded to the sheets at the plurality of nodes (Fig 7-8, para 52-54; in Fig 8, weld nuggets 810 form a rectangular pattern including along the sides of the ribs and at the nodes). It would have been obvious to one of ordinary skill in the art at the time of filing to weld the grid structure of Nikkanen in view of Gurney and Nesbitt to the interior surface of the backskin at the plurality of nodes, as taught by Gurney and Runyan. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, welding at the plurality of nodes yields predictable results (structural connection at a specific point).
Regarding claim 4, 6, Nikkanen in view of Gurney, Nesbitt, and Runyan teaches the grid structure is formed on the second side of the cover plate body and wherein the grid structure has a first grid side in contact with the second side of the cover plate body and a second grid side opposite the first grid side, the second grid side of the grid structure having a shape conforming to a corresponding shape of the interior surface of the backskin (in Nikkanen in view of Gurney and Nesbitt, the grid structure is attached to both the second side of the cover plate body and the interior surface of the backskin; thus, the grid structure is formed on and in contact with the second side of the cover plate body and conforms to the shape of the interior surface of the backskin as shown in Fig 2 of Nikkanen; the first grid side is the side contacting cover plate body 62 and the second grid side is the side contacting backskin 64), wherein the cover plate body and the backskin comprise a thermoplastic material (Gurney, para 41, 44-46; both first skin 22 and second skin 24 may comprise a thermoplastic material; first skin and second skin are analogous to the cover plate body and backskin of Nikkanen), wherein the grid structure is welded to the backskin (para 44 of Gurney; grid structure/core 26 is welded to first skin and second skin). It would have been obvious to one of ordinary skill in the art at the time of filing to make the grid structure is formed on the second side of the cover plate body and wherein the grid structure has a first grid side in contact with the second side of the cover plate body and a second grid side opposite the first grid side, the second grid side of the grid structure having a shape conforming to a corresponding shape of the interior surface of the backskin, wherein the cover plate body and the backskin comprise a thermoplastic material and wherein the grid structure is welded to the backskin, in order to form the acoustic structure of the blocker door, as taught by Gurney. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the cover plate and backskin comprising thermoplastic and welding the grid structure to the backskin yields predictable results.
Regarding claim 5, Nikkanen in view of Gurney, Nesbitt, and Runyan teaches the grid structure is formed on the interior surface of the backskin and wherein the grid structure has a first grid side in contact with the interior surface of the backskin and a second grid side opposite the first grid side, the second grid side of the grid structure having a shape conforming to a corresponding shape of the second side of the cover plate body (in Nikkanen in view of Gurney, Nesbitt, and Runyan, the grid structure is attached to, and formed integrally with, both the second side of the cover plate body and the interior surface of the backskin; thus, the grid structure is formed on and in contact with the interior surface of the backskin and conforms to the shape of the second side of the cover plate body as shown in Fig 2 of Nikkanen; the second grid side is the side contacting cover plate body 62 and the first grid side is the side contacting backskin 64).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nikkanen in view of Gurney, Nesbitt, and Runyan as applied to claim 5, and further in view of US 8763753 (Kray).
Regarding claim 8, Nikkanen in view of Gurney, Nesbitt, and Runyan is silent as to the cover plate is fastened to the backskin with a plurality of fasteners. However, it was well known in the art to couple the cover plate and the backskin of an acoustic panel using a plurality of fasteners, as taught by Kray (Fig 1-2; col 1 l. 54-67; fasteners 200 couple the cover plate and backskin 104, 106). It would have been obvious to one of ordinary skill in the art at the time of filing to make the cover plate fastened to the backskin with a plurality of fasteners, as taught by Kray. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the cover plate fastened to the backskin with a plurality of fasteners yields predictable results.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0121078 (Marche) in view of US 2019/0061276 (Gurney), US 2017/0022903 (Nesbitt) and US 2013/0251510 (Runyan).
Regarding claim 20, Marche teaches an aircraft engine (see abstract, Fig 1A, 1B) comprising a nacelle (para 35-36; nacelle 1) and a thrust reverser (2) forming a portion of the nacelle, the thrust reverser comprising at least one thrust reverser door pivotably mounted to the nacelle and configured to pivot between a stowed position and a deployed position (thrust reverser doors 10 pivot between stowed position in Fig 1A to deployed position in Fig 1B; para 37); the at least one thrust reverser door comprising: a backskin comprising an interior surface and an exterior loft surface, the exterior loft surface of the backskin configured to form a portion of an outer surface of the nacelle with the thrust reverser door in the stowed position (Fig 4A-4D; backskin is the outer wall of door 10, which has an interior surface and an exterior loft surface, the exterior loft surface of the backskin configured to form a portion of an outer surface of the nacelle with the thrust reverser door in the stowed position as shown in Fig 1A, 4A); a cover plate comprising a cover plate body having a first side and a second side opposite the first side (cover plate is the interior wall of door 10, which has a first side and a second side).
Marche is silent as to the engine being a gas turbine engine, the cover plate further comprising a grid structure having an orthogrid configuration, the grid structure extending from the second side of the cover plate body, the grid structure welded to the interior surface of the backskin. However, it was well known in the art that aircraft engines may be gas turbines, and that blocker doors may comprise acoustic panels having a backskin with an interior surface and exterior loft surface, a cover plate having a cover plate body having a first side and a second side, and a grid structure extending from the second side of the cover plate body, as taught by Nesbitt (para 1, 63; Fig 4F, 4G; cover plate body 140 has first side and a second side; backskin 170 has interior surface and exterior surface; grid structure/core 150 is connected/mounts to both the cover plate body and backskin) and Gurney teaches that thrust reverser blocker doors may comprise sound attenuating structure and the grid structure is welded to the interior surface of the backskin (para 41-44 of Gurney; grid structure/core 26 is welded to interior surfaces of first skin and second skin). Nesbitt further teaches that sound attenuating structures may comprise many different shapes, including an orthogrid configuration or an isogrid configuration and the grid structure is defined by a plurality of ribs; wherein the grid structure comprises a plurality of nodes formed at interfaces between intersecting ribs of the plurality of ribs (Fig 4D-4G, para 29; rectangular arrangement is an orthogrid; triangular arrangement is an isogrid; ribs are the sidewalls of the rectangles or triangles; nodes are the corners of the rectangles or triangles). It would have been obvious to one of ordinary skill in the art at the time of filing to make the aircraft engine of Marche a gas turbine engine, the backskin with an interior surface and exterior loft surface, the cover plate having a cover plate body having a first side and a second side and the cover plate further comprising a grid structure having an orthogrid configuration wherein the grid structure comprises a plurality of nodes formed at interfaces between intersecting ribs of the plurality of ribs, the grid structure extending from the second side of the cover plate body, and the grid structure welded to the interior surface of the backskin in order to attenuate noise, as taught by Gurney and Nesbitt. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the aircraft engine of Marche a gas turbine engine and the cover plate further comprising a grid structure having an orthogrid configuration, the grid structure extending from the second side of the cover plate body, the grid structure welded to the interior surface of the backskin yields predictable results.
Marche in view of Gurney and Nesbitt as discussed thus far fails to teach the grid structure is welded to the interior surface of the backskin at the plurality of nodes. However, Gurney teaches the grid structure is welded to the backskin (para 44 of Gurney; grid structure/core 26 is welded to first skin and second skin) and Runyan teaches an acoustical wall structure comprising face sheets and a core (para 26-28), wherein the core has a grid and is welded to the sheets at the plurality of nodes (Fig 7-8, para 52-54; in Fig 8, weld nuggets 810 form a rectangular pattern including along the sides of the ribs and at the nodes). It would have been obvious to one of ordinary skill in the art at the time of filing to weld the grid structure of Marche in view of Gurney and Nesbitt to the interior surface of the backskin at the plurality of nodes, as taught by Gurney and Runyan. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, welding at the plurality of nodes yields predictable results (structural connection at a specific point).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. To the extent possible, Applicant’s arguments have been addressed in the rejections above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741